                                          ~snc s01-N-----                     ---f
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                          ·1i
                                          I
                                              1
                                               ~t~~~CAILY FILED I
                                          ,!jr l.A..'
                                               ~,, ...:-(-... rr.
                                                              . ___
                                                                  , -__ _i , . . l .
                                                                                   I
                                                                                           I
-----------------------------------x
                                          j- •. ) •"'f'C'   """'II "'lD           1~   I
FAYYAZ KHAN, individually                 lL~~~~~~~rr~~-=ill
and on behalf of others
similarly situated,

                        Plaintiff,                18 Civ. 2824            (HBP)

       -against-                                  OPINION
                                                  AND ORDER
YOUNG ADULT INSTITUTE, INC.
d/b/a "National Institute for
People with Disabilities" and
YAI/ROCKLAND COUNTY ASSOCIATION
FOR PEOPLE WITH DISABILITIES,

                        Defendants.

-----------------------------------x




              PITMAN, United States Magistrate Judge:


              I held a lengthy settlement conference in this matter

on August 2, 2018 that was attended by the parties and their

counsel.     A settlement was reached immediately after the confer-

ence and this matter is now before me on the parties' joint

application to approve the settlement.            All parties have con-

sented to my exercising plenary jurisdiction pursuant to 28

U.S.C.   §   636(c).

              Plaintiff alleges that he worked as a non-exempt

employee at the National Institute for People with Disabilities

("NI") and the Rockland County Association for People with

Disabilities ("RCA")     from approximately 2002 through December

2017   (Second Amended Complaint, dated June 28, 2018                     (Docket Item
("D.I.")   22)    ("Sec. Am. Compl.")       'TI'TI 25-27).     Plaintiff further

alleges that the Young Adult Institute ("YAI") owns and operates

both the NI and the RCA facilities             (collectively,       "Defendants")

and, thus, YAI and RCA are joint employers of plaintiff (Sec. Am.

Compl. 'TI 10).    Plaintiff maintains that from 2005 through 2017,

plaintiff worked approximately 110 hours per week between the NI

and RAC facilities      (Sec. Am. Compl. 'TI 33).             Plaintiff brings this

action under the Fair Labor Standards Act                    (the "FLSA"), 29 U.S.C.

§§   201 e t ~ - , and the New York Labor Law (the "NYLL"), and

seeks to recover unpaid overtime premium pay and spread-of-hours

pay.   According to his damages calculations, plaintiff is poten-

tially owed $165,398 in unpaid wages and liquidated damages.

            Defendants contend that while RAC is an affiliate of

YAI, YAI and RAC are separate entities and not joint employers

for purposes of FLSA liability.             Thus,    Defendants maintain, the

hours plaintiff worked at each facility cannot be aggregated and

plaintiff is not entitled to overtime premium pay.

            As noted above,    I presided over a settlement conference

between the parties and their counsel on August 2, 2018.                     After a

protracted discussion of the strengths and weaknesses of the

parties' respective positions, the parties agreed to resolve the

matter for a total settlement amount of $100,000, of which

$66,666.67 is to be paid to plaintiff and $33,333.33 is to be

paid to plaintiff's counsel as attorneys' fees.                    The parties


                                        2
memorialized the material terms of the settlement in a written

settlement agreement and submitted it for judicial approval on

September 10, 2018       (Negotiated Settlement Agreement and Release,

annexed as Ex. A to Letter of Mohammed Gangat, Esq., to the

undersigned, dated Sept. 10, 2018              (D. I.   36)   ("Settlement Agree-

ment")).

            Court approval of an FLSA settlement is appropriate

            "when [ the settlement] [is] reached as a result of
            contested litigation to resolve bona fide disputes."
            Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 4357376,
            at *12 (S.D.N.Y. Sept. 16, 2011).   "If the proposed
            settlement reflects a reasonable compromise over con-
            tested issues, the court should approve the settle-
            ment."   Id. (citing Lynn's Food Stores, Inc. v. United
            States, 679 F.2d 1350, 1353 n. 8 (11th Cir. 1982)).

Agudelo v. E     &   D LLC,   12 Civ.    960   (HB), 2013 WL 1401887 at *l

(S.D.N.Y. Apr.       4, 2013)   (Baer,    D.J.)    (alterations in original)

"Generally, there is a strong presumption in favor of finding a

settlement fair,       [because] the Court is generally not in as good

a position as the parties to determine the reasonableness of an

FLSA settlement."        Lliguichuzhca v. Cinema 60, LLC,             948 F. Supp.

2d 362,    365   (S.D.N.Y. 2013)    (Gorenstein, M.J.)           (internal quota-

tion marks omitted).          In Wolinsky v. Scholastic Inc.,           900 F.

Supp. 2d 332, 335       (S.D.N.Y. 2012), the Honorable Jesse M.             Furman,

United States District Judge, identified five factors that are

relevant to an assessment of the fairness of an FLSA settlement:

                   In determining whether [a] proposed [FLSA]
             settlement is fair and reasonable, a court should
             consider the totality of circumstances, including but

                                           3
             not limited to the following factors:   (1) the
             plaintiff's range of possible recovery; (2) the extent
             to which the settlement will enable the parties to
             avoid anticipated burdens and expenses in establishing
             their claims and defenses; (3) the seriousness of the
             litigation risks faced by the parties; (4) whether the
             settlement agreement is the product of arm's length
             bargaining between experienced counsel; and (5) the
             possibility of fraud or collusion.

(internal quotation marks omitted).         The settlement here satis-

fies these criteria.

             First, plaintiff's net settlement -- $66,666.67 after

attorneys'    fees -- represents approximately 40% of his total

alleged damages.     This percentage is reasonable.            See Redwood v.

Cassway Contracting Corp.,      16 Civ.   3502    (HBP),   2017 WL 4764486 at

*2   (S.D.N.Y. Oct. 18, 2017)     (Pitman, M.J.)     (net settlement of

29.1% of FLSA plaintiffs' maximum recovery is reasonable);

Chowdhury v.    Brioni America,   Inc.,   16 Civ.    344    (HBP),   2017 WL

5953171 at *2    (S.D.N.Y. Nov.   29, 2017)      (Pitman, M.J.)      (net

settlement of 40% of FLSA plaintiffs' maximum recovery is reason-

able);   Felix v.   Breakroom Burgers & Tacos,       15 Civ.    3531   (PAE),

2016 WL 3791149 at *2     (S.D.N.Y. Mar.    8,   2016)     (Engelmayer,     O.J.)

(net settlement of 25% of FLSA plaintiff's maximum recovery is

reasonable) .

             Second, the settlement will entirely avoid the expense

and aggravation of litigation.       The factual and legal issues in

this matter would have led to protracted and costly litigation,

likely involving multiple depositions and extensive document



                                     4
discovery.     The settlement avoids this burden.

             Third,   the settlement will enable plaintiff to avoid

the risk of litigation.       The main factual dispute in this case is

whether YAI and RAC were joint employers ot plaintiff.               Oefen-

dants claimed to have documentary evidence proving that plaintiff

received separate paychecks, rates of pay,            schedules and supervi-

sory instructions from the individual defendants.               Given this

documentary evidence and the fact that plaintiff bears the burden

of proof,    it is uncertain whether, or how much, plaintiff would

recover at trial.

             Fourth, because I presided over the settlement confer-

ence that immediately preceded plaintiff's acceptance of the

settlement,    I know that the settlement is the product of arm's-

length bargaining between experienced counsel.             Both counsel

represented their clients zealously at the settlement conference.

             Fifth, there are no factors here that suggest the

existence of fraud.       The material terms of the settlement were

reached at the settlement conference after a lengthy negotiation.

             The Settlement Agreement also contains mutual general

releases     (Settlement Agreement~ 1).          General releases are

permissible in FLSA settlements where plaintiff is no longer

employed by defendants,      the releases were negotiated by competent

counsel for both sides and the releases are mutual.               See Snead v.

Interim HealthCare of Rochester,         Inc.,    16-CV-06550   (EAW),   2018 WL


                                     s
1069201 at *6       (W.D.N.Y.       Feb. 26,           2018); Geskina v. Admore Air

Conditioning Corp.,             16 Civ.     3096       (HBP),   2017 WL 1743842 at *2

(S.D.N.Y. May 3,          2017)     (Pitman, M.J.); Cionca v.               Interactive

Re alt y,   LLC,   15 Ci v.      512 3    ( BCM) , 2016 WL 3 4 4 0 5 5 4 at * 3- * 4

(S.D.N.Y.     June 10,      2016)        (Moses, M.J.); Lola v.           Skadden, Arps,

Meagher,     Slate & Flom LLP,             13 Civ.       5008    (RJS),   2016 WL 922223 at

*2   (S.D.N.Y.     Feb.    3,    2016)     (Sullivan,       D.J., now Cir. J.); Souza

v.   65 St. Marks Bistro, 15 Civ.                  327    (JLC), 2015 WL 7271747 at *5

(S.D.N.Y. Nov.       6,    2015)     (Cott, M.J.)               General mutual releases in

cases ''with former employees who have no ongoing relationship

with the employer, make[]                sense in order to bring complete

closure" in FLSA settlements.                   Souza v.         65 St. Marks Bistro,

supra,      2015 WL 7271747 at *5.              Broad general releases of non-FLSA

claims are acceptable where the release of claims is binding on

both plaintiffs and defendants because the mutuality cures the

"concern[]      that the waiver unfairly benefits only Defendants."

Lola v.      Skadden, Arps, Meagher,               Slate & Flom LLP,         supra, 2016 WL

922223 at *2.        Courts have found such releases are an effective

way to ensure that "both the employees and the employer are

walking away from their relationship up to that point in time

without the potential for any further disputes."                             Souza v.   65 St.

Marks Bistro,       supra,       2015 WL 7271747 at *5.

               Plaintiff has not worked for Defendants since December

2017 -- more than three months before the filing of this action.



                                                   6
I was also able to observe plaintiff's and Defendants'                        counsel

during the August 2,            2018 settlement conference,            and I am confi-

dent these general mutual releases were negotiated by competent

counsel for both sides.                Furthermore, the releases are mutual

because they bind plaintiff and Defendants equally.                         Thus,    I find

the mutual general releases acceptable.

                Finally, the settlement provides that one-third of the

total settlement amount,               $33,333.33, will be paid to plaintiff's

counsel as a contingency fee.                  Contingency fees of one-third in

FLSA cases are routinely approved in this Circuit.                         See Santos v.

EL Tepeyac Butcher Shop Inc.,                  15 Civ.   814   (RA),   2015 WL 9077172

at *3    (S.D.N.Y.       Dec.    15,   2015)    (Abrams,   D.J.)   ("[C]ourts in this

District have declined to award more than one third of the net

settlement amount as attorney's fees except in extraordinary

circumstances."),          citing Zhang v. Lin Kumo Japanese Rest.                  Inc.,

13 Civ.       6667    (PAE),    2015 WL 5122530 at *4          (S.O.N.Y. Aug.   31,

2015)    (Engelmayer,          O.J.)   and Thornhill v. CVS Pharm.,          Inc.,    13

Civ.    507    (JMF),    2014 WL 1100135 at *3           (S.O.N.Y. Mar. 20, 2014)

(Furman,       O.J.); Rangel v.         639 Grand St. Meat & Produce Corp.,                13

CV 3234       (LB),   2013 WL 5308277 at *1          (E.O.N.Y. Sept. 19, 2013)

(approving attorneys'             fees of one-third of FLSA settlement

amount,       plus costs, pursuant to plaintiff's retainer agreement,

and noting that such a fee arrangement ''is routinely approved by

courts in this Circuit") .



                                                 7
          Accordingly,   for all the foregoing reasons,   I approve

the settlement in this matter.    In light of the settlement, the

action is dismissed with prejudice and without costs.     The Clerk

is respectfully requested to mark this matter closed.

Dated:    New York, New York
          November 29, 2018

                                     SO ORDERED



                                       1
                                     HENR~
                                                     ~
                                     United States Magistrate Judge

Copies transmitted to:

All Counsel




                                 8
